JUDGE DuRELLE
delivered the following DISSENTING OPINION,
IN WHICH JUDGES GUFFY AND WHITE CON-curbed:
Upon the question of the exemption claimed under the clause of section 170 exempting “institutions of education not used or employed for gain by any person or corporation, and the. income of which is devoted solely to the cause of education,” our views have been stated in the dissenting opinion filed to-day in the cases of Trustees of Female Orphan School v. Louisville, &c., so far as that claim is based on the construction of the word “institution” as meaning corporation. We are further of opinion that the hind of education given at this seminary does not bring it within the meaning of section 170 of the Constitution, it being purely sectarian and not general education and devoted entirely to the propagation of the doctrines of a sect. It is not a purely public charity, if a charity at all, as the nature of the instruction given forbids any but professors of that religion receiving it, and by its charter it is not required to be free to any but Christians. Being created solely for the purpose of giving religious instruction and spreading the tenets of a particular religion, it would seem to fall within the meaning of sections 3 and 5 of the Constitution.
The general doctrine as to religious instruction is thus stated by Judge Cooley: “This to the individual is an object of the very highest moment, and formerly *515it was thought to be the duty of government to provide for it. The more enlightened opinion of the present day denies the duty, and affirms that anything in that direction is in greater or less degree a species of persecution of those whose views are not favored, and, therefore, incompetent in any country whose political institutions are based upon the principles of equality before the law. Religious instruction is, therefore, by common consent referred exclusively to the voluntary action of the people.” Cooley on Taxation, 118.
It is to be observed that under section 170 institutions of purely public charity and institutions of education have been separated into two classes, indicating an intention that those institutions which belonged to one class were to be excluded from the other. Two separate classes having been established, it may be doubted whether an institution falling properly within the description of one class can be exempted from taxation as belonging to the other. But, be that as it may, we are of opinion that this appellee does not belong to either class. What in our view is the correct doctrine as to institutions of purely public charity has been well stated in a recent case:
“There is nothing of doubt in this case, except the question as to whether the appellee is an institution of ‘purely public charity,’ within, the meaning of section 1, article 9, of the Constitution of 1874. If it be not, nothing in its charter or the statutes .can avail to exempt it from liability to taxation.
“The contention turns on the constructional meaning of the words ‘purely public charity.’
*516“The legal definition of the word charity has been the subject of much discussion in the courts, especially in those of England, but its meaning here, discarding all technical sense, is a ‘gift to promote the welfare of others.’ The appellee is clearly a charity. It provides for and maintains in the ‘Masonic Home’ indigent, afflicted and aged Free Masons. This, too, from voluntary contributions, without charge to the beneficiaries, and with no profit either to the corporation or its officers. Not one of the corporate officers receives a cent of compensation for administering its affairs: Such unselfishness excites the admiration and approval of all friends of humanity.
“Gen. Wagner, the president of the institution, testifies: ‘The number of inmates at present is thirty. Their average age is seventy-two years. All are decrepit. If they could support themselves they would not be admitted. The money to support them is contributed by different Masonic lodges, individuals, Masons, men and women. The receipts are always less than the expenses, and a deficit has to be made up at the end of each year. No one is benefitted except the inmates. They are fed, clothed and lodged during life, and buried at death at the expense of the Home.”
“Of course, if this be not purely charity, nothing is. But is it a public charity? The word public relates to or affects the whole people of a nation or State * * * But then, to exclude every other, idea of public, as distinguished from private, the word ‘purely’ is prefixed by the Constitution. This is to intensify the word *517‘public,’ not tbe word ‘charity.’ It must be purely public; that is,There must be no admixture of any qualification for admission heterogeneous and not solely relating to the public. That the appellee is wholly without profit or gain only shows that it is purely a charity, and not that it is a purely public charity. Nor does the argument, that to the extent it benefits Masons, it necessarily relieves the public burden, offset the question. This is not a question to be decided on sentiment. If it were, our inclinations would prompt to a different conclusion. But there is not much sentiment in the Constitution. It is a barrier erected by the whole people against encroachments on the rights of the people as a whole. They have forbidden an annual appropriation of their money in a sum equal to the amount of taxes here imposed for the benefit of a favored few. The duty of a court, when called upon to decide such a question, is so plain that ‘he who runs may read.’ ” Philadelphia v. Masonic Home of Philadelphia, 160 Pa., 572 and 28 L. R. A., 545.
The claim of contract exemption, we need not stop to discuss. Whether free tuition to Christians was a real consideration for an exemption, or a clumsy device to evade the provisions of the act of 1856 need not be here considered. It is sufficient to say here that if the appellee has a contract exemption from taxation, the case should be decided upon that ground, and not upon a theory which is subversive of one of the main purposes of the constitution, and which in practical application will result disastrously not merely to the *518people whose burdens are increased, but to- the very corporations in whose favor it is urged.